PER CURIAM.
Keith L. Smith was sentenced as a violent career criminal. The statute was held unconstitutional for the time period relevant to the defendant’s crime date. See Salters v. State, 758 So.2d 667 (Fla.2000).
Defendant-appellant Smith filed a motion for postconviction relief which the trial court granted. The court resentenced the defendant as a habitual offender. Neither the defendant nor counsel was present for the resentencing.
On this appeal, the State concedes that the defendant was entitled to be present at the resentencing. Taylor v. State, 745 So.2d 341 (Fla. 3d DCA 1999). Upon that concession, we reverse the order now under review and remand for a new sentencing hearing.
Reversed and remanded for resentenc-ing.